UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 15, 2013 APPALACHIAN POWER COMPANY (Exact name of registrant as specified in its charter) Virginia 333-191392 54-0124790 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (614) 716-1000 APPALACHIAN CONSUMER RATE RELIEF FUNDING LLC (Exact name of registrant as specified in its charter) Delaware 333-191392-01 46-3706150 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (614) 716-3627 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On the date hereof Appalachian Power Company (“APCo”) and Appalachian Consumer Rate Relief Funding LLC (the “Issuing Entity”) issued the Senior Secured Consumer Rate Relief Bonds as described in the Preliminary Prospectus Supplement dated November 1, 2013 and the Final Prospectus Supplement dated November 6, 2013.In connection with this issuance APCo and the Issuing Entity are filing the exhibits listed in Item 9.01(d) below. Item 9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description of Exhibit Opinion of Sidley Austin LLP with respect to legality. Opinion of Sidley Austin LLP with respect to federal tax matters. Consent of Sidley Austin LLP (included in its opinions filed as Exhibits 5.1 and 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APPALACHIAN POWER COMPANY /s/ Thomas G. Berkemeyer By:Thomas G. Berkemeyer Title: Assistant Secretary APPALACHIAN CONSUMER RATE RELIEF FUNDING LLC /s/ Thomas G. Berkemeyer By: Thomas G. Berkemeyer Title: Assistant Secretary Date:November 15, 2013 INDEX TO EXHIBITS Exhibit No. Description of Exhibit Opinion of Sidley Austin LLP with respect to legality. Opinion of Sidley Austin LLP with respect to federal tax matters. Consent of Sidley Austin LLP (included in its opinions filed as Exhibits 5.1 and 8.1).
